DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Pursuant to communications filed on 07/11/2022, this is a Final Rejection. Claims 1-18 are currently pending in the instant application.
Response to Arguments
Applicant’s arguments with respect to rejection under 35 U.S.C. 102(a)(2) of claims 1-18 have been fully considered and respectfully acknowledged, but they are moot in view of the new ground(s) of rejection necessitated by the amendment. Furthermore, Examiner determines that these arguments are not persuasive because applicant’s arguments are directed to the new added limitations that have not been examined in the previous office action. Accordingly, said arguments will be answered through the rejection of the amended claims.
-. It is noted that claims 1-3, 6, 8-11, 14 and 16-18 have been amended.
-. The rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph has been withdrawn in view of the amendments.
-. The rejection under 35 U.S.C. 101 has been withdrawn in view of the amendments.
-. The claim interpretation under 35 USC 112(f) is maintained.
                                   Examiner's Note
Examiner has cited particular paragraphs and/or columns / lines numbers or figures in the reference(s) as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ishige (US 2018/0161984) in view of Kelley et al (US 4,305,130), hereinafter “Kelley”.
Regarding claims 1, 9, 17 and 18, Ishige discloses a method for managing a robot system / the associated apparatus / the associated system / the associated non-transitory computer readable medium (e.g. via control device, robot and robot system; see [0087] disclosing "The control device 5 illustrated in FIG. 1 controls the driving (operation) of each unit of the robot 1 and the mobile camera"), comprising: 
                     
    PNG
    media_image1.png
    511
    395
    media_image1.png
    Greyscale

obtaining orientations for links in the robot system when the links are arranged in a first posture, each of the orientations indicating a direction pointed by one of the links (see [0093] disclosing "input/output unit 54 has a function to acquire information such as a rotation angle of a rotary shaft of the motor or speed reducer belonging to each drive unit 130 of the robot"; see also fig. 31-35 showing the calculation of installation orientations- see [0222-0224]); 
            
    PNG
    media_image2.png
    422
    368
    media_image2.png
    Greyscale
            
obtaining, from a vision device equipped on one of the links, at least one image of an object placed in the robot system (see fig. 1; see [0083] disclosing "the mobile camera 3 is disposed in the distal portion of the second arm 102 of the robot 1. The mobile camera 3 has a function to image an object 60 placed on a work table 91, for example. The object 60 is a member used for calibration (to be described later). For example, a circular marker 61 is attached to the object 60"); and 
                  
    PNG
    media_image3.png
    674
    448
    media_image3.png
    Greyscale

determining, based on the orientations and the at least one image (see [0101] disclosing "the input/output unit 54 acquires image information of the mobile camera 3, and the storage unit 55 stores the acquired image information"), a first mapping between a vision coordinate system of the vision device and a link coordinate system of the link (see [0096] disclosing "it is necessary to obtain a transformation matrix equation (calibration parameter) which transforms the image coordinates (xb, yb, and ub) to the robot coordinates (xa, ya, and ua). That is, calibration (mapping) is needed between the mobile camera 3 and the robot 1. In accordance with an instruction from the worker, this calibration is automatically performed by the control device");
wherein……...
Ishige teaches the claimed invention, but does not expressly teach wherein the first posture includes any posture in the robot system; wherein any posture is not limited to a fixed position. 
However, in the same field of endeavour or analogous art, Kelley teaches the claimed features implemented in a robot system, which system acquires a workpiece from randomly arranged workpieces by examining data which matches hold sites and places the acquired workpiece at a goal site. The system does not require complete knowledge of the position and orientation of a workpiece in a bin. The system broadly includes a robot assembly having an arm and hand (gripper) for sequentially engaging the workpieces, a sensing system for collecting data about the workpieces in different states and a computer which communicates with both the assembly and the sensing system and controls the movement of the robot assembly. Particularly teaches wherein the first posture includes any posture in the robot system; wherein any posture is not limited to a fixed position (see at least col. 9, lines 4-27 disclosing specifying the pose from multiple poses; see also col. 11, line 66 to col. 12, line 19 disclosing the verification pose; see col. 11, lines 26-34 disclosing the change in in arm joint values (i.e. Not a fixed position)). 

    PNG
    media_image4.png
    707
    522
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    265
    483
    media_image5.png
    Greyscale

 Therefore, it is prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ishige to include the idea of selecting any pose as initial pose not being a fixed position, as taught by Kelley for the benefit of the transfer of a workpiece from a bin to a final goal site embodies a plurality of steps after the robot system has been calibrated and initialized. In initialization a base coordinate system is established, an image coordinate system is established and certain poses and trajectories (spatial relationships of the hand to workpiece to supply bin and goal sites and hand and/or workpiece to supply bin and goal sites) are established.
Regarding claims 2 and 10, Ishige in view of Kelly teaches as discussed above in claims 1 and 9. Ishige further teaches wherein determining the first mapping comprises: determining, based on the orientations, a second mapping between the link coordinate system and a world coordinate system of the robot system; determining, based on the at least one image, a third mapping between the vision coordinate system and the world coordinate system; and determining the first mapping based on a transformation relationship between the first, second and third mappings (see at least [0105-0110] disclosing the functionality based on the robot coordinate system and camera coordinate system -i.e. performing the claimed mappings / calibration).
Regarding claims 3 and 11, Ishige in view of Kelly teaches as discussed above in claims 2 and 10. Ishige further teaches wherein determining the second mapping further comprises: determining the second mapping based on positions of the links (see at least [0105-0110] disclosing the functionality based on the robot coordinate system and camera coordinate system -i.e. performing the claimed mappings / calibration).
Ishige/Kelley does not teach expressly wherein the positions of the links include a height and a width of the link. Nevertheless, although a height and a width of the link is not specified, it was common knowledge that a height and a width of the link is a popular choice among a finite number of options for configuring the robot operations, it is necessary to take into account these two characteristics of the robotic arm, and it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Ishige/Kelley by using a height and a width of the link/arm, since a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 
Regarding claims 4 and 12, Ishige in view of Kelly teaches as discussed above in claims 2 and 10. Ishige further teaches wherein determining the third mapping comprises: obtaining a first measurement and a second measurement for a first point and a second point in an image of the at least one image respectively, the first and second points located in a first axis of the vision coordinate system; obtaining a third measurement of a third point in the image, the third point located in a second axis of the vision coordinate system; and determining the third mapping based on the obtained first, second and third measurements (see at least [0105-0110] disclosing the functionality based on the robot coordinate system and camera coordinate system -i.e. performing the claimed mappings / calibration).
Regarding claims 5 and 13, Ishige in view of Kelly teaches as discussed above in claims 1 and 9. Ishige further teaches further comprising: calibrating the vision device with a calibration board of the vision device before the obtaining the at least one image (e.g. via using markers to be imaged by the camera; see [0106-0107, 0117-0118, 0142] disclosing the functionality based on marker for calibration).

Regarding claims 6 and 14, Ishige in view of Kelly teaches as discussed above in claims 1 and 9. Ishige further teaches wherein, obtaining the orientations for the links comprises: obtaining a first group of orientations for the links when the group of links are arranged in the first posture; and obtaining a second group of orientations for the links when the group of links are arranged in a second posture; and obtaining the at least one image of the object comprises: obtaining a first image when the links are arranged in the first posture, and obtaining a second image when the links are arranged in the second posture (see fig. 4; see at least [0104-0115] disclosing the moving predetermined portion of robot to two locations and generating coordinate transformation equation).
Regarding claims 7 and 15, Ishige in view of Kelly teaches as discussed above in claims 6 and 14. Ishige further teaches wherein determining the first mapping comprises: constructing a transformation relationship between the first mapping, the first and second groups of orientations and the first and second images, the first mapping being an unknown variable in the transformation relationship; and solving the transformation relationship so as to determine the first mapping (see fig. 4; see at least [0104-0115] disclosing the moving predetermined portion of robot to two locations and generating coordinate transformation equation).

Regarding claims 8 and 16, Ishige in view of Kelly teaches as discussed above in claims 1 and 9. Ishige further teaches further comprising: obtaining, from the vision device, an image of a target object to be processed by the robot system; determining a source coordinate of the target object in the obtained image, the source coordinate represented in the vision coordinate system; determining a destination coordinate of the target object based on the source coordinate and the first mappings, the destination coordinate represented in a world coordinate system; and processing the target object based on the destination coordinate (e.g. the claimed features involves a mere visual control performed by the control device 5 along the camera 3; see at least [0087, 0092, 0106, 0164-0165] disclosing the control functionality of the camera for the required calibrations taking into account the coordinate systems).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaime Figueroa whose telephone number is (571)270-7620.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Burke can be reached on 469-295-9067.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAIME FIGUEROA/ Primary Examiner, AU 3664